Citation Nr: 0825597	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for claimed low back 
condition secondary to service-connected torn medial meniscus 
of the left knee (left knee disability).  

2.  Entitlement to service connection for claimed right knee 
condition secondary to service-connected left knee 
disability.  

3.  Entitlement to service connection for claimed right hip 
condition secondary to service-connected left knee 
disability.  

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee disability.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC. for additional development.  


REMAND

The veteran testified at a RO hearing in April 2006 that he 
believed that his service-connected left knee disability had 
gotten worse since the most recent VA examination in April 
2005, over three years ago.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

A review of the claims file reveals that there is some 
medical evidence both for and against the veteran's secondary 
service connection claims.  

With respect to these secondary service connection issues, 
the Board notes that although there is an October 2004 
statement from his primary care physician, F.J.M., M.D., that 
there was a strong probability that the veteran's service-
connected left knee disability caused subsequent damage to 
his right knee, right hip, and low back, Dr. M did not 
provide diagnoses of specific right knee, right hip, and low 
back disabilities.  

Additionally, there are no clinical records on file from 
either Dr. M or from J.M.T., M.D., the orthopedist who 
provided a statement in September 2004 in which he found it 
possible that the veteran's service-connected left knee 
injury might have contributed to his low back and left leg 
pain.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to any of the claims currently 
on appeal, including treatment since the 
most recent evidence on file in September 
2005.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should also take appropriate 
steps to contact Drs. M and T and request 
that they submit copies of the veteran's 
treatment records not previously 
submitted, which should be associated 
with the claims file.  

3.  The AOJ should schedule a VA 
orthopedic examination of the veteran's 
service-connected left knee disability to 
determine its current nature and 
severity.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests or studies, including x-
rays, must be conducted, and all findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
left knee disability.  Range of motion of 
the knee, as determined by a goniometer, 
should be recorded.  The examiner should 
comment as to whether the 
service-connected left knee disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  All examination findings 
must be set forth in a typewritten 
report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After all indicated development is 
completed, the AOJ should readjudicate 
the veteran's claims of secondary service 
connection for low back disability, right 
knee disability, and right hip 
disability, as well as the claim for an 
evaluation in excess of 20 percent for 
the service-connected left knee 
disability.  

The AOJ should take into consideration 
all evidence that has been added to the 
record.  With respect to the increased 
rating issue, the AOJ should consider all 
potentially applicable diagnostic codes 
and whether separate ratings can be 
assigned for limitation of both flexion 
and extension of the left knee in 
accordance with See VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg 
separately under Diagnostic Codes 5260 
and 5261).  

If any of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
current law and regulations.  The veteran 
and his representative should then be 
given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  


